Citation Nr: 1102461	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-36 046	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to service connection for type II diabetes 
mellitus (to include as due to herbicide exposure).  

2. Entitlement to service connection for an asbestos related 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1964 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 2006 
rating decision of the St. Louis, Missouri Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2010, a Travel 
Board hearing was held before the undersigned; a transcript of 
the hearing is associated with the claims file.  At the hearing 
the Veteran submitted additional evidence with a waiver of RO 
consideration.  His claims file is now in the jurisdiction of the 
Chicago, Illinois RO.


FINDINGS OF FACT

1. It is not shown that the Veteran served in the Republic of 
Vietnam or was exposed to an herbicide agent (to include Agent 
Orange) during service.

2. Diabetes mellitus was not manifested in service or in the 
first post-service year, and the preponderance of the evidence is 
against a finding that the Veteran's current diabetes mellitus is 
related to an event, injury, or disease in service.

3. In an August 2009 VA Form 9 (substantive appeal, the Veteran 
appeared to withdraw his appeal seeking service connection for a 
an asbestos related disability; at the September 2010 Travel 
Board hearing, he clarified that that was indeed his intent; 
there is no question of fact or law remaining before the Board in 
this matter. 



CONCLUSIONS OF LAW

1. Service connection for diabetes mellitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2. The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of service connection for an asbestos related disability.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for an asbestos related disability, 
given the Veteran's expression of intent to withdraw his appeal, 
further discussion of the impact of the VCAA on the matter is not 
necessary.

Regarding service connection for diabetes mellitus, the Veteran 
was advised of VA's duties to notify and assist in the 
development of his claim prior to its initial adjudication.  A 
September 2005 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
While he was advised of disability rating and effective date 
criteria without subsequent readjudication of the claim, he is 
not prejudiced by such (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless service connection is granted; this 
decision does not do so.  The Veteran has had ample opportunity 
to respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file. At the September 2010 hearing the Veteran 
reported that he was receiving treatment for diabetes treatment 
from a VA physician (Dr. Kahn).  The evidence of record already 
establishes the Veteran has a diagnosis of diabetes mellitus.  He 
has not indicated that Dr. Kahn has related the diabetes to his 
service (other than on a presumptive basis, as due to herbicide 
exposure).  To establish service connection on this basis, the 
Veteran must show service on land in Vietnam, or in an area where 
herbicides were used.  VA treatment records could not establish 
this fact; consequently, development to secure the current 
treatment records is not necessary.   The Board has considered 
whether a VA examination is necessary.  As there is no credible 
evidence that the Veteran was exposed to herbicide agents in 
service or competent evidence that his current diabetes may 
otherwise be related to service, the "low threshold" standard 
as to when an examination to secure a nexus opinion is not met, 
and development for such an examination is not necessary.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 
(2006).

The Veteran  has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

	Diabetes Mellitus

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus) may be 
presumptively service connected if manifested to a compensable 
degree in the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases (to include type 2 diabetes mellitus) 
may be service connected on a presumptive basis if manifested in 
a veteran  who was exposed to  herbicides (Agent Orange) in 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313.

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent [to include Agent Orange], unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  Service in Vietnam includes service in the 
waters offshore, inland ("brown water") waterways or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a veteran 
have set "foot-on-land" in Vietnam).

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's DD Form-214 shows that from September 1964 to 
September 1968, he served in the U.S. Navy, that he was awarded 
the Vietnam Service Medal (with one bronze star), and that his 
last duty station was U.S.S. Fox (DLG 33).  His STRs, are silent 
for any complaints, findings, treatment, or diagnosis of Type II 
diabetes mellitus.

A copy of the Veteran's military driver's license issued June 16, 
1967 was submitted in March 2007. 

A June 2008 VA outpatient treatment record reveals a "Problem 
List" indicating the Veteran's diagnoses included non-insulin 
dependent diabetes mellitus.  

A September 2008 Memorandum by a VA military records specialist 
certifying  that there is insufficient evidence to concede that 
the Veteran served in the Republic of Vietnam or was exposed to 
herbicides in service.  

A November 2008 internet printout details the U.S.S. Fox's tours 
of duty (Western Pacific cruises) during the Vietnam era.  

In his August 2009 VA Form 9 (substantive appeal) the Veteran 
alleges that he was a driver for the Captain of U.S.S. Fox (who 
died in approximately 2006) and that he accompanied him on shore 
in Da Nang in such capacity.  He asserted that his military 
driver's license corroborates such service.  

At the September 2010 hearing, the Veteran (through his 
representative) submitted a June 2010 memorandum from the Navy to 
the Chairman of the Committee on Veteran's Affairs listing 713 
ships (one the Fox) that earned the Vietnam Service Medal for 
service "off the coast of Vietnam."  The representative argued 
that the list established "brown water" service (and thus 
entitlement to the Agent Orange presumptive provisions).    

At the outset, it is noteworthy that service personnel records 
show that the Veteran served aboard a ship (the U.S.S. Fox) in 
the official waters of the Republic of Vietnam during the Vietnam 
Era.  However, the Memorandum from the U.S. Navy presented at the 
September 2010 hearing  establishes only that the U.S.S. Fox 
served in  "blue waters" off the shore of Vietnam.  It is not 
shown that the ship docked or served in the inland waterways of 
Vietnam or that the Veteran's "service involved duty or 
visitation in the Republic of Vietnam".  It only establishes 
entitlement to the Vietnam Service Medal.  Notably, the Fox is 
not on the Compensation and Pension (C&P) Service list of "Ships 
operating on inland waterways or docking in Vietnam," (a copy of 
which is incorporated in the claims file) which would establish 
"brown water" inland service.  Therefore, the Veteran's 
accounts that he "pulled into Da Nang harbor and docked once" 
are uncorroborated, self-serving,  and considered not credible.  
The evidence of record does not establish that the Veteran's ship 
operated in inland waterways or docked in Vietnam and he may not 
be afforded the presumption of exposure to herbicides on this 
basis.      
The Veteran alternatively alleges that he served on land in 
Vietnam as a driver for the ship's Captain while on-shore in Da 
Nang.  His service personnel records are silent for any temporary 
duty assignments or other indication that he was detailed to 
driver duty or set foot on land in Vietnam.  [Notably the 
evidence of record indicates that the Fox did not dock in 
Vietnam].  The evidence of record does not support that the 
Veteran set foot on land in Vietnam; the military drivers' 
license he was issued establishes merely that such was issued, 
nothing more.  Absent any corroborating evidence (significantly, 
the Veteran has indicated the Captain is now deceased) the 
Veteran's accounts are considered self-serving and not credible.     

His service personnel records show that he was awarded the 
Vietnam Service Medal.  The Vietnam Service Medal was awarded to 
service members who served "in Vietnam and the contiguous waters 
or airspace thereover" or "in Thailand, Laos, or Cambodia or 
the airspace, thereover, and in direct support of operations in 
Vietnam."  Thus, the award of such medal is not of itself 
necessarily indicative of service on land in Vietnam.  See Manual 
of Military Decorations and Awards, A-6 (Department of Defense 
Manual 1348.33-M, September 1996).  Further, the September 2008 
RO memorandum indicates that the evidence was insufficient to 
establish that the Veteran had service in Vietnam or exposure to 
herbicides.    

In light of the above, the Veteran's claim seeking service 
connection for type II diabetes mellitus is not within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309,  and to 
substantiate the claim he must present credible and competent 
supporting evidence both that he was exposed to herbicides, and 
that such exposure caused his diabetes.   See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  The Veteran has not provided any credible 
evidence that he was exposed herbicides.  His generalized 
accounts of being onboard the Fox near the shoreline while 
herbicides were being sprayed are insufficient to establish 
exposure absent corroboration.  In the absence of credible and 
competent supporting evidence, service connection for diabetes 
mellitus as due to herbicide exposure (based on direct causation) 
is not warranted.  

The Veteran's diabetes was not manifested in service or in his 
first postservice year. Consequently, service connection for such 
disability on the basis that it became manifest in service, or on 
a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112 
is not warranted.

To establish service connection for his diabetes mellitus under 
these circumstances, the Veteran must show that the disease is 
somehow otherwise related to his active service.  VA outpatient 
treatment records note the diagnosis and treatment of diabetes 
mellitus, but there is nothing in the record to suggest the 
disease is/or may be related to the Veteran's service.  He has 
not submitted any competent evidence to such effect.   Indeed he 
appears to relying entirely on an Agent Orange presumptive theory 
of entitlement.  Absent any competent evidence of a nexus between 
the Veteran's diabetes mellitus and his service, service 
connection for such disability is not warranted.   

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 

	Asbestos related disability

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In his August 2009 VA Form 9 the Veteran appeared to limit his 
appeal to the matter of service connection for type 2 diabetes.  
At the September 2010 Travel Board hearing clarification was 
sought.  It was explained to the Veteran that service connection 
was awarded for disability, including those related to asbestos 
exposure in service, and that exposure itself, absent a showing 
of disability, did not present  a valid claim of service 
connection.  The Veteran in essence acknowledged that he did not 
have a diagnosis of an asbestos-exposure  related disability, and 
therefore had not pursued an appeal in the matter (he indicated 
he had been advised by a representative to file such claim).   
Inasmuch as it has been confirmed that the Veteran had withdrawn 
(was not pursuing) an appeal in the matter, there is no 
allegation of error of fact or law in the matter of service 
connection for asbestos exposure-related disability before the 
Board.  Hence, the Board does not have jurisdiction to consider 
an appeal in the matter, and the appeal must be dismissed.


ORDER

Service connection for diabetes mellitus is denied.

The appeal seeking service connection for an asbestos exposure-
related disability is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


